Case 4:21-cv-00694-ALM-KPJ Document 8-15 Filed 09/07/21 Page 1 of 2 PagelD#: 492

Case 4:20,cv-00896-ALM-KPJ Document 20-19 Filed 12/28/20 Page 1 of 2 PagelD#: 211

,

—

Exhibit R

Co wm NY DH AW FP W BP

BS NH NH DP KH NO BR DRDO BRD eee
ao SN DR NH Fe WY NY =&— OD OBO CO HN DH HH FBP WHO VP —| CO

94

 

 

 

 
Case 4:21-cv-00694-ALM-KPJ Document 8-15 Filed 09/07/21 Page 2 of 2 PagelD#: 493

_ Case 4:20;cv-00896-ALM-KPJ Document 20-19 Filed 12/28/20 Page 2 of 2 PagelD #: 212

 

ae S

" i yOu delete your Page, you wil sili be adla to restora itwithir 1d days, After
iq fat you willbe asked ta confirm that you want fo permenertly delete i.

 

\o oo “I ON
Be

 

   

"| Ale you sue yeu want to begir the process of celetre t's page? t
|
A —— :
10 . it  .. }
a be ae Cancel ;
11 | a _ f
Na FL ae ae [Sasa

’ imove Pace . Delatna sor Pease means that robody will be able te se
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

95

 

 

 

 
